Allow me to begin by expressing our sorrow at the loss of
human life and the material damage caused by the
inclemencies of nature in our sister nations of the
Caribbean. We feel the greatest solidarity with them and
urge the international community quickly and generously to
provide them with emergency assistance to deal with this
crisis.
We would like to extend to you, Sir, our sincere
congratulations on your election to preside over this session
of the General Assembly. We are particularly delighted by
your election, as we enjoy excellent relations of friendship
and cooperation with your country.
We would also like to extend our thanks to your
predecessor, Mr. Hennadiy Udovenko, for his work in
promoting the objectives of the United Nations,
particularly in the area of encouraging reform of this
Organization.
We extend our thanks to the Secretary-General for
his excellent work in discharge of his mandate in an
extremely complex international situation in which a great
variety of interests are represented.
This will be my last participation here as President
of the Republic of El Salvador, and I should therefore
like to reiterate our appreciation to this Organization for
having been a decisive factor in the signing and
verification of the Peace Accords that ended the armed
conflict in El Salvador.
From the beginning of our Administration, we
declared our political will and our Government?s
commitment to comply fully with the Peace Accords, and
we are pleased to say we have done so, despite the
difficulties and obstacles encountered along the way.
We can say that profound transformations have taken
place in El Salvador, resulting in the replacement of
authoritarianism, abuse of power and impunity by a
system founded on strict respect for the law and the
principles and values of democracy.


The restoration of peace and the consolidation of
democracy have enabled the state of law in El Salvador to
be strengthened, guaranteeing full independence for the
basic organs of the Government of our Republic, as well as
respect for the rights of the individual. We have also been
able to proceed with a strategy of economic and social
development with emphasis on the eradication of the
underlying causes of poverty.
El Salvador now has a solid economy that is growing
progressively and is internationally recognized and trusted.
We are carrying out a successful plan for modernizing the
country, seeking greater efficiency, productivity and
competitiveness; one important component of this approach
is the elimination of State monopolies through the
privatization of such sectors as energy, telecommunications
and social security.
We are implementing an economic policy of
promoting our exports and attracting foreign investment,
with a view to stimulating production, creating more jobs
and making better use of the opening of international
markets.
We have focused on programmes for promoting
human resources and the progress of communities,
especially in the neediest and most vulnerable sectors of
society. To this end, we have allocated increasing
percentages of our national budget to education, health and
housing. As part of our strategy for fighting against
poverty, the National Department for the Family is carrying
out support programmes for women, children and the
elderly.
Because we attach great importance to the ecology, we
have established a Ministry of the Environment and Natural
Resources and we have now adopted a special law on this
issue, in the aim of seeking solutions to the serious
environmental problems facing our country and the world.
We are pleased to report that currently we are carrying
out consultations across the country on the conclusion of a
draft basic agreement for a national plan, involving the
general agreement of all the various representative sectors
of El Salvador?s society. Our greatest hope is that the
national plan will encourage participation by all Salvadoran
men and women in a common long-term undertaking in
which the interests of all are intertwined, without
distinctions or political or ideological conditions, and which
will be established as the nation?s second great political
agreement, after the Peace Accords.
El Salvador fully supports Central American
integration, and along with the other Governments and
private sectors in the region we are updating our legal
instruments and strengthening the institutions that make
up this system of regional integration.
From a multilateral perspective, we can say that we
have participated in and supported the declarations and
plans of action adopted at international summits and
conferences, responsibly shouldering our commitments in
the areas of environment, human rights, social issues,
development of women, rights of the child, population
and the fight against drug abuse, inter alia.
The profound changes that have taken place in
recent years have had a strong impact on the international
system, including the United Nations, resulting in
agreement on the need for restructuring so as to respond
properly to and solve global problems, particularly those
of the developing countries.
We believe that Member States must join forces, act
in solidarity with each other, shoulder their
responsibilities and reach agreements to promote the
changes that are needed in the United Nations so that it
can fully discharge its mandate.
We support implementation of the Secretary-
General?s proposals to complete the restructuring of the
Secretariat, and we advocate a change in attitude so that
there can be real reform in the Security Council and the
Economic and Social Council and its subsidiary bodies.
We need a Security Council that is more transparent,
democratic and representative, so that it can enjoy the
support of all Members of the Organization, and
accordingly can become more effective in adopting
practical and efficient measures to prevent and resolve
conflicts.
We are pleased that progress has been made in the
political situation worldwide, but we must express our
concern over the fragile state of peace and stability in
some parts of the world as a result of continuing conflict,
failure to implement agreements, deadlocks and possible
breakdowns in peace processes, acts of terrorism, hostility
and lack of trust among States.
We are concerned about the deadlock in the peace
process in the Middle East, and we urge the parties to
seek a swift solution in accordance with the agreements
made.
2


The Preamble to the Charter states that the peoples of
the United Nations are resolved to save succeeding
generations from the scourge of war and to unite their
strength for the maintenance of international peace and
security. Unfortunately, not all Member States are
convinced of this or ready to put into practice these ideas
so as to achieve the objectives that are of concern to us all.
The recent nuclear tests run counter to our efforts to
achieve a world free from nuclear weapons. We have
supported every initiative to ensure a safer world for our
peoples, and, in a spirit of international solidarity, I am
pleased to report that earlier this month El Salvador
deposited its instrument of ratification on the
Comprehensive Nuclear-Test-Ban Treaty.
We believe that terrorism in any of its manifestations
is an affront to the civilized principles of the human race
and constitutes criminal conduct, which we strongly
condemn and which cannot be justified on political,
ideological, philosophical, ethnic or religious grounds. We
accordingly condemn the terrorist attacks in Kenya,
Tanzania, South Africa and Northern Ireland, which took
innocent lives, wounded thousands and destroyed property.
That is why we support Security Council resolution
1189 (1998), which calls on all States and international
institutions to cooperate with and provide support and
assistance to investigations with a view to bringing to
justice those who planned and carried out those
reprehensible acts.
The Government of El Salvador recognizes and
supports the efforts of the international community strongly
to fight against drug abuse. We reaffirm our commitment
made in the Declaration on the Guiding Principles of Drug
Demand Reduction and in the measures to enhance
international cooperation, which we adopted during the
special session of the General Assembly devoted to the
drugs problem last June.
The fiftieth anniversary of the Universal Declaration
of Human Rights and the fifth anniversary of the Vienna
Declaration and Programme of Action will be important
milestones providing an opportunity for us to think about
the progress made and the effective enjoyment of
fundamental freedoms. They also provide an opportunity for
every State to renew its commitment to comply with the
obligations it has entered into, as part of the international
legal machinery that protects and promotes these rights.
El Salvador reaffirms its support for the restoration
of the rights of the Republic of China on Taiwan as a
State Member of this Organization because we believe it
is a matter of justice to respect the sovereign will and
aspirations of its people in accordance with the principle
of universality enshrined in the Charter of the United
Nations.
The changes that have occurred in the international
arena since the end of the cold war have not narrowed the
gap between the developed and developing countries —
rather, the gap has become wider. The globalization,
liberalization and interdependence that characterize the
new international order are challenges and opportunities
of which many of our countries cannot take proper
advantage because of the constraints we face. Integrating
into the competitive world requires resources, technology
and financing that go well beyond the national capacities
of the least developed countries. This situation can be
overcome only with the participation of the countries that
are better developed.
In his report on the work of the Organization, the
Secretary-General said again that the volume of external
assistance to the developing countries has declined
steadily during the current decade, and much of what is
given is not appropriate for or aimed at the needs of the
recipient countries. El Salvador urges donor countries to
try to increase their cooperation for development, and
particularly urges the industrialized countries to facilitate
access to their markets for products from less developed
countries.
The great advances made in recent times in all areas
of human knowledge highlight the need to make more of
an effort to resolve the basic problems facing the majority
of the world?s population. If we truly wish to have a
world free from poverty, war, drugs, crime, terrorism and
environmental degradation, we must join forces so that
together we can find new mechanisms and new paths of
action that lead us to a swift solution to the problems and
concerns of our peoples.
We appeal for the wisdom and help of the gods of
the nations to ensure that in all corners of the earth peace,
harmony, solidarity and progress will reign.











